DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 17, “based at least one” is spelled incorrectly and should be changed to –based at least on--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beale (US PGPub 2008/0074389) in view of Stafford (US PGPub 2012/0272179). 

1)	Regarding claim 2, Beale discloses an electronic device (fig. 7) comprising:
a display ([0049], a display of a personal computer);
execute the stored instructions to at least:
obtain eye action related information of a user ([0044], the gaze control tracking system starts in Jump mode and the user gazes at the desired target on the screen, the gaze control system obtains a positional fix and positions the cursor on the screen in a position which is near to the desired target, but with a positional error. At this point the gaze control system also 
based at least on the obtained eye action related information of the user, perform a minute input adjustment function for minutely moving a cursor on the display of the electronic device (based on applicant’s own disclosure, this instruction step is for calling up of the minute input adjustment function, and the actual execution of such function occurs in the subsequent instruction steps in this claim (see below) –Beale discloses the functions corresponding to such instruction steps in [0049] and fig. 7 for displaying a frame and a cursor and moving the cursor based on the obtained eye action, etc., whereby in order to execute such functions, the functions in Beale would inherently need to be called up first);
based at least on the performing the minute input adjustment function, display, on the display of the electronic device, a frame and a cursor, the cursor located at a center within the frame and at a position corresponding to first eye gazed position related information of the user ([0049] and fig. 7, a circle has been drawn on the screen centred on the position to which the cursor has jumped and the cursor is represented by an arrow within the circle);
obtain second eye gazed position related information of the user while the frame and the cursor are displayed ([0049] and fig. 7, in the figure, if the user directs his gaze at the point A on the circle, the cursor will drift upwardly across the display on a bearing directed towards the predetermined target at X);
determine whether the obtained second eye gazed position related information of the user corresponds to a position on the frame ([0049] and fig. 7, in the figure, if the user directs his gaze at the point A on the circle, the cursor will drift upwardly across the display on a bearing directed towards the predetermined target at X);
based at least on determining that the obtained second eye gazed position related information of the user corresponds to the position on the frame, identify a direction for minutely moving the cursor while the frame and the cursor are displayed ([0049] and fig. 7, in the figure, if 
minutely move, on the display of the electronic device, the cursor located within the frame in the identified direction ([0049] and fig. 7, in the figure, if the user directs his gaze at the point A on the circle, the cursor will drift upwardly across the display on a bearing directed towards the predetermined target at X).
However Beale does not disclose a memory storing instructions; and at least one processor configured to execute the stored instructions; and wherein the obtain eye action related information of a user is performed by using a camera device coupled to the electronic device; and the frame is a rectangular frame. 
Beale discloses a general computer capable of performing eye tracking ([0001], a method of controlling the movement of a cursor, for example on the screen of a personal computer), however Beale does not disclose a memory storing instructions; and at least one processor configured to execute the stored instructions; and wherein the obtain eye action related information of a user is performed by using a camera device coupled to the electronic device. 
In a similar field of endeavor of display devices Stafford discloses a memory storing instructions; and at least one processor configured to execute the stored instructions ([0079], computing device 1012 includes a processor 1032, which is coupled to memory 1034, to permanent storage device 1058, and to other modules inside, or connected to, computing device 1012. GUI computer program 1036 resides in memory 1034, but can also reside in permanent storage device 1058); and wherein the obtain eye action related information of a user is performed by using a camera device coupled to the electronic device ([0035], gaze detection is based on image analysis of images taken by camera 214). 
In view of the teachings of Beale of a general purpose computer capable of performing gaze tracking and of Stafford suggesting a memory, processor and camera, it would have been obvious to one of ordinary skill in the art to modify the computer of Beale by providing the specific components, as taught by Stafford, for the purpose of implementing the intended logic based functionality of the components of the control apparatus in a system such as taught the combination of Beale and Stafford with corresponding software/code stored in a memory (e.g. of a processor) for execution by the processor as 
Additionally, while Beale illustrates a circular frame around the cursor, it has been known in the art that other shapes of frames could be used as well, including rectangular frames, as is also shown by Stafford of such use of a rectangular frame ([0046], a circle 254 around the POG 256. Other types of areas around the POG are also possible to determine when to use gaze assistance, such as a square, a rectangle, an ellipse, an octagon, any regular polygon, etc.). 
Therefore it would have been obvious to one of ordinary skill in the art to implement the displayed frame of Beale and Stafford using a rectangular frame as taught by Stafford instead of the circular frame of Beale as a known alternative for framing a cursor as taught at [0046] of Stafford. 

2)	Regarding claim 3, the combination of Beale and Stafford discloses the frame is a rectangular frame, Beale further discloses wherein the frame is an interface for the minute input adjustment function (fig. 7).

3)	Regarding claim 4, the combination of Beale and Stafford discloses the camera, Stafford further discloses wherein the camera device is a separate device from the electronic device (Stafford, Fig. 2B and 3, camera 214).

4)	Regarding claim 5, the combination of Beale and Stafford discloses at least one processor configured to execute the store instructions, Beale further discloses execute the stored instructions to move the cursor located within the rectangular frame at a lower speed than a previously set speed ([0049], jump mode moves the cursor further across the screen while drift mode moves the cursor in minute movements).

5)	Regarding claim 6, the combination of Beale and Stafford discloses at least one processor configured to execute the stored instructions and the frame is a rectangular frame, Beale 

6)	Regarding claim 7, Beale further discloses wherein the eye action related information of the user comprising closing eyes for a predetermined time and then opening the eyes ([0049], once the predetermined target has been attained, the user may blink to discontinue drift movement and to change the display to allow selection of a control function).

	7)	Claims 8-13 are method claims drawn to the device of claims 2-7 respectively and are therefore interpreted and rejected based on similar reasoning. 

	8)	Claims 14-19 are computer readable medium claims drawn to the device of claims 2-7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 04/09/2021, with respect to the rejection(s) of claim(s) 2, 8 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beale and Stafford.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693